DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 1/21/20. Claims 27 and 28 are new. Claims 1-28 are currently pending and an action on the merits is as follows.
Claim Objections
Claim 6 is objected to because of the following informalities:  “plurality electrodes” should be “plurality of electrodes”.  Appropriate correction is required.
Claims 8 and 18 objected to because of the following informalities:  "the identified subset of electrodes" in line 4 should be “an identified set”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what is optimized in the “optimized signal”. Examiner's broadest reasonable interpretation is that the signal is filtered. It has been clarified what the quality high frequency signals are not, but it is still unclear what constitutes the “identified windows of low-quality signal data collection”. 
Claims 8 and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear whether the therapeutic intervention through the use of the identified subset of electrodes is using the electrodes themselves for the therapy or the subset as some guide for the therapy. It is not clear if the electrode is also a stimulator or some sort. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanco et al. US 2012/0245481 IDS citations 3 in view of Halford US 2007/0225932.
Regarding claims 1 and 11, Blanco discloses a method comprising: 
 	continuously receiving, at a signal processing device, neuronal electrical activity signal data taken from a plurality of electrodes and over a sampling window of time ([¶50] iEEG); 
 	forming, in the signal processing device, an optimized signal from the neuronal electrical activity signal data, by performing initial signal processing on the received neuronal electrical activity signal to reduce noise ([¶84] the iEEG is processed [¶254] implemented on a processor); 
 	identifying, in the signal processing device, windows of low-quality signal data collection within the optimized signal using a plurality of signal detectors independent of high frequency oscillation detection on each electrode, wherein the signal detectors of the plurality of signal detectors is each configured to detect a different type of non-neural artifact within the optimized signal ([¶83] the detection algorithm has several stages with different detectors that are not based 
 	from the optimized signal, detecting high frequency oscillations in the optimized signal, identifying high frequency oscillations that occur during the identified windows of low-quality signal data collection and excluding the high frequency oscillations that occur during the identified windows of low-quality signal data collection and identifying quality-assured high frequency oscillations as high frequency oscillations that do not occur during the identified windows of low-quality signal data collection([¶40,83] HFO events are discarded that are too similar to the background activity. this is considered low quality as the HFO is not clearly separate from the background information in step 304) and determining a rate and/or features of high frequency oscillations over the sampling window of time excluding the windows of low-quality signal data collection, wherein the rate and/or features of high frequency oscillations are predictive of the onset of a neurological dysfunction in a subject ([¶40,83] in step 306 the features of the quality HFO are used as inputs to the classifier); and 
 	from the optimized signal with detected high frequency oscillations, identifying and displaying the time, location, rate and/or features of the quality-assured high frequency oscillations on a displayed version of the optimized signal within a display platform such that a physician or caregiver can visualize this additional information and incorporate it into clinical decision making ([¶213][FIG13] the events are displayed with the collected signal [FIG19] displays the HFOs on a spatial map). 
	Blanco does not specifically disclose displaying the time, location, rate and/or features of the quality high frequency oscillations on the optimized signal. Halford teaches an EEG analysis 
Regarding claims 2 and 12, Blanco discloses forming, in the signal processing device, a composite signal from the neuronal electrical activity signal data, wherein the composite signal represents an aggregation of noise and non-neurological electrical activity signal data ([¶215] device establishes a baseline composite signal); and 
 	comparing the optimized signal to the composite signal to determine if high frequency oscillations in the optimized signal are due to neurological brain activity or non-neurological electrical activity or noise. 
Regarding claims 3 and 13, Blanco discloses determining, from among the high frequency oscillations in the optimized signal that are determined to be due to neurological activity, those high frequency oscillations that are due to neurological dysfunction and those due to normal brain activity ([¶173,210,214] determines which are related to seizure activity and which are normal brain transient HFOs). 
30275/48857A Regarding claims 4 and 14, Blanco discloses determining, from among the high frequency oscillations and other features in the optimized signal that are determined to due to neurological dysfunction, a seizure onset ([¶220, 247,249] the seizure onset zone is determined from the HFO activity in the electrodes and used in a probability map).
Regarding claims 5 and 15, Blanco discloses the seizure onset is the region of the brain wherein the seizure initiates, i.e. the seizure onset zone ([¶220, 247,249]).
Regarding claims 6 and 16, Blanco discloses the seizure onset is a location of seizure onset defined by a subset of the plurality electrodes ([¶220, 247,249] defined by subsets of the channel and FIG19 maps the seizure zone based on the electrodes).
Regarding claims 7 and 17, Blanco discloses the seizure onset is the temporal onset of a seizure ([¶221,249]).
Regarding claims 8 and 18, Blanco discloses, the neurological dysfunction is the occurrence of an epileptic seizure ([¶173,210,214] ), and 
 	wherein the method further comprises: providing a therapeutic intervention through use of the identified subset of electrodes in an attempt to preemptively treat the future occurrence of the seizure onset zone, wherein the therapeutic intervention is supplied by an automated drug delivery system, smart pump, smart infusion system or electrode stimulation ([¶42,54,72,177] the HFO detection can be used in closed loop systems to treat seizures. [¶38] electrical stimulation is applied).
Regarding claims 9 and 19, Blanco discloses the neuronal electrical activity signal data is electroencephalogram signal data ([¶50]).
Regarding claims 10 and 20, Blanco discloses the high frequency oscillation signal data is in the range of 80 Hz - 1000 Hz ([¶7] 100-500Hz range).
Regarding claims 21 and 23, Blanco discloses a method of displaying electroencephalogram signal data, the method comprising: receiving the electroencephalogram signal data; determining windows of low-quality signal data collection within the optimized signal using a plurality of signal detectors independent of high frequency oscillation detection on each electrode, wherein the signal detectors of the plurality of signal detectors is each configured to detect a different type of non-neural artifact within the optimized signal ([¶83] the detection 
Regarding claims 22 and 24, Blanco discloses displaying the electroencephalogram signal data with determination comprising displaying in real time ([FIG19][¶220] the display is in real-time).
Regarding claims 25 and 26 Blanco discloses receiving, at a plurality of additional detectors, a plurality of output signals from the plurality of signal detectors; identifying, by one or more of the plurality of additional detectors and from the received output signals, an achieved threshold of detected artifacts; and identifying windows of low-quality signal data from the achieved threshold identifications ([¶83] the achieved threshold is considered to be the signal segment being too similar to background noise when it is considered low quality).
Regarding claim 28, Blanco discloses the non-neural artifact within the optimized signal is more than one of a slow transient signal, a volatile fast activity signal, a fast transient pop and a fast transient direct current shift ([¶80,106] multiple transients are detected and clustered as artifacts).
Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanco et al. US 2012/0245481 IDS citations 3 in view of Halford US 2007/0225932 further in view of Le et al. US 2007/0060831. 
Regarding claim 27, Blanco does not disclose the method comprises detecting the non-neural artifact within a common average references signal of the plurality of electrodes. Le teaches an EEG monitoring system that uses a common average reference ([¶71] common vertex reference or average reference are used). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Blanco with the teachings of Le as Blanco discloses common vertex referencing ([¶80] of Blanco) and Le teaches using both common vertex reference with common average referencing ([¶71]) in order to standardize the signal.
Response to Arguments
Applicant's arguments filed 1/21/21 have been fully considered but they are not persuasive. 
Applicant states that the 112 rejections, Examiner respectfully disagrees. For claims 1, 21 and 23 it is unclear what is part of the optimized signal. Specifically, quality is used as a term of degree but it is unclear what constitutes “low-quality” in this case. Similarly are the non-neural artifacts now listed in the claim also the types of detectors? It is unclear what are considered a slow transient signal, a volatile fast activity signal, a fast transient pop or a fast transient direct current shift. For claims 21 and 23 this is further complicated by the levels of normal, abnormal and insufficient. It is unclear what levels or ranges are normal and abnormal for the HFOs and what level of quality is considered insufficient.
With regard to claim 8 and 18 it is still not clear whether the electrodes provide the stimulation or other electrodes provide the “electrode stimulation.” Was the intention of the claim language to mean that the therapy is sent to that electrode to be performed on the neural tissue? It is not clear how therapy is provided in an attempt to preemptively treat the future occurrence of an already detected seizure onset zone. 
Regarding Applicant’s argument against the 103 rejection, Examiner respectfully disagrees. In light of the claim amendments, it appears that Blanco does disclose determining fast transient pops. The nature of the fast transients and the non-neural artifacts is not well defined in the claims or the specification other than a reference to FIG 2L-N. As such, Blanco discloses determining artifacts that are sharp fast transients very similar to FIG 2L. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        /RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793